Citation Nr: 1730756	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial increased rating for left shoulder biceps tendonitis, rated 10 percent disabling prior to July 27, 2013, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) in Seattle, Washington, which granted service connection for left shoulder biceps tendonitis and assigned an initial rating of 10 percent, effective October 15, 2010, the date of the claim.

In an April 2015 rating decision, the RO increased the disability rating for left shoulder biceps tendonitis to 20 percent, effective July 27, 2013 the date of the substantive appeal.  This created a staged rating, as indicated on the title page.  The Veteran has not indicated satisfaction with the ratings, thus this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, after review of the evidence of record, the Board finds that a remand is necessary.

The Board must reconsider the claim on appeal in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

In this case, the findings of the left shoulder documented in the most recent November 2014 VA examination report do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted during active or passive motion and weight-bearing or nonweight-bearing, as applicable.  Therefore, a new VA examination is necessary prior to adjudicating the claim on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, which have not already been associated with the claims file.

2. Schedule the Veteran for a new VA examination to determine the severity of his service-connected left shoulder biceps tendonitis.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected left shoulder biceps tendonitis and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as applicable.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. Readjudicate the claim on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

